Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
			Priority and Status of the Claims
1. 	This application is a 371 of PCT/US2018/060082 11/09/2018, which claims benefit of the provisional application 62/583,774 with a filing date 11/09/2017.
2.	Amendment of claims 1 and 3, cancelation of claims 2, 4-6, 8-12, 14, 19-23, 27 and 29, and a terminal disclaimer in the amendment filed on 2/15/2022 is acknowledged. Claims 1, 3, 7, 13, 15-18, 24-26 and 28 are pending in the application. 
3. 	The terminal disclaimer filed on 2/15/2022 is acknowledged.  However, the terminal disclaimer has not been approved in the Office, see bellows:
The terminal disclaimer identifies a party who is not the applicant (only for applications filed on or after September 16, 2012; SeeFP14.26.10): For cases filed on/after 9/16/12, 37CFR1.321 specifies that the applicant can disclaim, and the terminal disclaimer must specify the extent of the applicant's ownership. A request under 37CFR1.46(c) to change the applicant needs to be filed, which is(1) are request, signed by a 1.33 (b) party, (2) a corrected ADS (37CFR1.76(c)) that identifies the “new” applicant in the applicant information, and is underlined since it is new, and (3) a 3.73(c) statement showing chain of title to the new applicant. Along with the §1.46(c) request we need a POA that gives power to the attorney who is signing the TD, along with another copy of the TD, unless they file a TD that is signed by the applicant. Resubmit TD, no fee is required.
Responses to Amendments/Arguments
4. 	   The rejection of claims 1 and 3 under 35 U.S.C. 112 (a) or 112 (b) have been 
overcome in the amendment filed on 2/15/2022. Since claim 23 has been canceled, 
therefore the rejection of claim 23 under 35 U.S.C. 112 (a) have been obviated herein.
5.	    Since Brachman et al. ‘844 and Charney et al. ‘196 do not disclose the instant methods of use, therefore they are distinct from the instant invention.  The rejection of claims 1, 3, 7, 11, 13, 15-18, 24-26 and 28 under 35 U.S.C. 103 (a) over Brachman et al. ‘844 and Charney et al. ‘196 has been overcome in the amendment filed on 2/15/2022.  Since claims 5-6 and 19-23 have been canceled, therefore the rejection of claims 5-6 and 19-23 under 35 U.S.C. 103 (a) has been obviated herein.
6.      Since the terminal disclaimer against Brachman et al. ‘070 has not been approved in the Office, therefore the rejection of claims 1 and 3 under the obviousness-type double patenting over Brachman et al. ‘070 is maintained.  Applicant are requested to resubmit a terminal disclaimer to overcome the rejection.

Claim Objections
		                  7.        Claims 7, 13, 15-18, 24-26 and 28 are objected to as being dependent on rejected 
                   claims 1 and 3.
                     8.       THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time 
                    policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
                                               Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REI TSANG SHIAO whose telephone number is (571)272-0707.  The examiner can normally be reached on 8:30 am-5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
 	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey Lundgren can be reached on 571-272-5541.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppairmy.uspto.gov/pair/ PrivatePair.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 
	







/REI TSANG SHIAO/


Rei-tsang Shiao, Ph.D.Primary Examiner, Art Unit 1629    

March 29, 2022